R-74




        THE
                                  TEXAS
                         AUSTIN     na. TEXAS




Hon. W. A. Morri      8011               Op5.nion   No.   V-83
County Attorney
Milam County                             Re:    Mileage ieea due oonsta-
Cameron,    Texas                               ble within the meaning
                                                of Artiole  1065, C.C.P.
Dear Mr. Morrison:
                Your request       for    an opinion      or this   Depart-
ment   r8aatti lII ffoii0~~:

                Wilam County maintains no suitable
        lock-up in one of its precincts     removed
        from the county seat.     The constable of
        this precinct  frequently   arrests intoxi-
        cated persons obviously in no conilitfon
        to pleaa to a charge before a magistrate,
        and conveys them to the county deat‘for
        incarceration  overnight in the Jail.
              “The following   morning the conata-
       ble returns to the county seat and returns
       his prisoners    to the magistrate nearest
       their plaoe or arrest for pleading,     as re-
       quired by law. Upon oonviction,     those who
       are unable to pay the fine are re-trans-
       ported back to the oounty seat for confine-
       ment.
               “Sec. 4, Art, 1029, provides in pa&,
       as r0u0w8:      *For removing or' conveying
       prisone,rs,  for raoh nils going and coming
       . . . traveling    otherwise than by railroad
       fourteen cent a. t
             *Q,uestfon:  Is the constable entitled
       to 14# per mile for each OS the three pos-
       sible trips outlined aboveV
            We are inrormsd that the county officers                     of
Milam County are on a salary basis and that precinct                     of-
ficers are compensated on a fee basis.
Hon. W. A. Morrisoa    - Page 2     (V-83)


             Inasmuch as this Department, in Opinion
                                                 __    No.
O-2341, dated Uay 20, 1940, ralea mat a cohatable may
not arrest,  without a warrant, for the offense of being
drunk in a publio place, your request must be predltid
oa the assumptloh that the officer   in question was in
possession  or a valid warrant of arrest.
            The rees a11euea pea00 srtlcers in nisaeeean-
or oases are set rorth in Artisle 1065, C.C.P. Se&Ion
9 thereor provides as follows:
              “For emaveying a prisoner attor oon-
      viotiea    to the county jail, for each ai10
      goiag and coming, by the nearest praatioal
      mute by private oonveym~e, ten aents a
      fsie6r      by railway seven and one-half oents
              .”
             Sectioa   11 thereor   provides   aa follows:
            ’“For eaeh tile he may be coapelled          to
      tram1 in executing criminal process ana
      muemoaing or attaching witness,         seven md
      oae-half    oeats.    For traveling    in the se+’
      vioe of prooess not otherwise provided ror,
      the sum of seven ana cm-half          cents for each
      mile goihg and returning.         If .two or more
      peieens are mentioned in the same writ, or
      two or more writs in the same case, he shall
      oharge otiy for the distance actually          and
      heeersarily    traveled ia the aame.e
             Therefore,  it is the opinioa of this Depart-
ment that prior to convictioa,    the constable would be
entftled to seven and one-half cent8 per mile ror convey-
isg the prisoner in qUe8tioh to the county eaat of Milan
County or vice versa.    Of course, if he baa ho warrant
for the arrest of the prisoner,    he is not entitled   to any
fee for conveying the prisoner to jail or for returning
him to the Court for trial    or making bond.    After convle-
tloa, the conetable weuld be entitled     to tan cents per
mile when traveling   by private  conveyanoe and seven and
one-half centn per ml.10 when traveling    by rail from the
justlee preolart   to the county jail lf the county seat.
              Im opiaiea’ No. 919, aatea July 13, 1939 the
8ame sub joot matter was ais0us80a,a copy of which is
herewith lnalosed for your information.
Hon. Vf. A. MorTison - Page 3       (v-85)




                 1. A constable of a justice      precinct
         in which there is no suitable      lock-up, who,
         having in hiss possession    a valid warrant,
         arrests an accused on a charge of drunken-
         ness in a public place, and who, because OS
         drunkenness is removed to the county jail
         until he becomes sober and is then,conveyed
         back to the Court in which charged, is en-
         titled,   upon final conviotlon,    to seven and
         one-half   (7&) cents per mile for each ml18
         golag~ and coming by the nearest praotioal
         route, for conveying the prisoner to jail
         and returning him to Court.      Section 11, A.+
         tic18 1065, C.C.P.
               2. For conveying the prisoner to jail,
         after conviction,     the constable   is entitled
         to ten (log) cents per mile going and coming
         if he travels b private conveyance, or seven
         and one-half   (7 i #) cents per mile if he trav-
         81s by public conveyance.       Section 9, Article
         1065, C.C.P*
                3.  IS compensated on a salary basis,
         Sees earned by a constable    for travel must be
         aeposltea in the Officers1    Salary Fund of
         said county.   IS colnpensated on a See baais,
         such Sees may be retained,    but must be ao-
         counted for in conformity with law.
                                      Yours very truly
                                 ATTORNFIY
                                        GEWRAL OF TEXAS



                                      Burnell Waldrep
riw:a   jm:wb                         Assistant
Znclosure